DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
	The Amendment filed 02/12/2021 in response to the Non-Final Office Action mailed 11/12/2020 has been entered.
	Claims 1-19 are currently pending in U.S. Patent Application No. 16/415,002 and an Office action on the merits follows.


Response to Arguments/Remarks
	Applicant’s remarks with respect to reference Bernal (US 2015/0003750) have been considered and determined as a whole non-persuasive, in view of the claim language as permissibly interpreted and a more accurate mapping of Bernal disclosure (namely a sensed image corresponding to data 408 corresponding to that ‘computational image’ as distinguished from reconstructed/recovered/display image 410).  Additionally, new grounds of rejection is being presented for the case of claim 19, as claim 19 while directed to an apparatus, fails to in said image (b2).  In support of these assertions Applicant’s remarks identify the manner in which one optional embodiment for that ROI determination of Bernal [0018], relies upon a user/human input and a visually recognizable image (recovered/reconstructed image 410).  Examiner notes however that the language of (b2)/(a2) features the language ‘using’ a classification device (no requirement for a neural network for example that explicitly/actively determines any object location and/or object classification using the computational image alone), and fails to exclude interpretation wherein a recovered/ordinary (visually recognizable) image is utilized to identify a position of an object in a recovered image corresponding to computational image data and by consequence thereof identifies an object position within said computational image data.  An interpretation wherein the device/system as a whole, which may be ‘used’ by the user or generally, to classify compression sensing image data sub-portions/regions as inactive vs. active, based upon a user input or otherwise (recognize also optional embodiments “pixel classification, object identification... spatial features, spectral information, pattern recognition...”), reads on the language of the claim(s).  In other words, even if the disclosure of Bernal was limited to a ROI determination based on a user input, which it is not, a device is still being used to classify compression sensing image (sensed image corresponding to data of 408) sub-portions (as at the minimum inactive vs. active), and thereby a position of an object in the compression sensing image data (see Fig. 6B).  This understanding is reinforced by the manner in which, that mask disclosed in Bernal is indicative of an ROI as it exists in the sensed image as detected by the compressed sensing device (see [0028]).  In other words, an ROI/object position as spatial information, in the computational image of Bernal (the sensed image corresponding to signal 408), is determined on the basis of the mask.  In the event that the mask is determined by any “the resolution of the reconstructed scene will be the same as that of the basis functions: the reconstructed scene will have higher spatial resolution at locations associated with regions of interest, as indicated by the mask, which correspond to areas of higher spatial resolution in the basis functions”, [0031] “The mask effectively identifies one or more regions of interest in a scene which are desired to be enhanced”, and [0037] “Mask Module 708 receives a mask using, for instance, communication port 709 which may comprise a wired or wireless connection, and provides the mask to a Controller 707 shown comprising at least a processor and memory. Controller 707 facilitates a configuration of the electronically-controllable spatial light modulator 703 to modulate incoming light according to attributes of the mask. Each pattern of the spatial light modulator 703 focuses a portion of the incoming light 701 onto a sensing element of Detector 705. Detector 705 outputs a measurement 706. The measurements 706 may be provided as output via port 715 which may comprise, for example, a USB port. Measurements obtained by the Detector are communicated to Image Reconstruction Module 713 wherein a spatial appearance of the scene is reconstructed using a compressed sensing framework”.  Examiner notes references of record generally (to include those X NPL references as identified in the opinion cited by Applicant) appear to evidence the obvious nature of determining at least, sub-portions of a computational image, be they background as distinguished from foreground, objects in motion vs objects generally, etc. for the purposes of refining/refocusing the manner in which a subsequently recovered/reconstructed image is generated.  Applicant’s remarks suggest with reference to [0098] the manner in which “The image generation apparatus 10, therefore, can reduce the amount of processing performed to identify subjects. In particular, the image generation apparatus 10 can significantly increase classification speed compared to when an ordinary image is recovered from a computational image during classification”, however the claim language present fails to exclude a situation wherein a recovered/ordinary (visually recognizable) image is utilized to identify a position of an object in the at least one computational image data.  Amending the claim(s) such that this intended but not required element/aspect is more explicitly required, in addition to the manner in which a ‘classification device’ (consider also more explicit neural network language as distinguished from a device generally/sub-component thereof) actively preforms an object position determination, may serve to advance prosecution over at least the disclosure of Bernal as these may differ in comparison to a situation wherein a device generally is utilized and an object position is passively/consequently identified within computational image/sensed data.



Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 preamble directs the claim to ‘an image generation apparatus’, ‘comprising’ no further identified structure, and instead functional/procedural limitations otherwise non-limiting in terms of required structure.  Accordingly it is unclear as to what structure is required for the apparatus as a whole.  Applicant may consider language such as ‘one or more processor in conjunction with memory storing instructions to ...’ for example, or more simply structural limitations as presented for the case of claim 1.  Line 8 of claim 19 may also warrant Applicant’s attention as it features an ellipse “at the position P(k), ..., and the computational image” that may be unintended, and/or may warrant clarifying remarks.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



1.	Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERNAL et al. (US 2015/0003750).

As to claim 1, Bernal teaches/suggests an image generation apparatus (Fig. 7) comprising:
a processing circuit (Fig. 7, 707 in conjunction with 713); and
a memory storing at least one computational image (Fig. 7, 707 in conjunction with 713 memory storing 408, [0028]), wherein the at least one computational image is a light-field image, a compressive sensing image ([0002-0004], [0012] with reference to Fig. 4 “FIG. 4 illustrates one example embodiment compressed sensing device wherein incoming light of an image of a scene is directed onto a spatial light modulator which is configured to a sequence of DMD patterns”, [0020-0021], [0026], [0028] “A "compressed sensing device" is a single-pixel camera architecture wherein spatial measurements taken by the focal plane array of a conventional camera architecture are effectively replaced by a series of temporal measurements taken by a single (diode) detector or a multi-diode detector. In a compressed sensing device, incoming light of an image is focused onto a spatial light modulator (SLM) such as a Digital Micromirror Device (DMD)”, [0028] “A signal is output by the photodetector which is directed to an A/D converter 407 which outputs a signal 408 corresponding to the sensed image. The generated signal 408 is provided to an image reconstruction module 409”), or a coded image, and
wherein the processing circuit (a1) identifies a position of an object in the at least one computational image (see remarks above, Fig. 6B, object position as identified by that area classified as active, based on ROI and mask [0019], [0029], [0031] “The mask effectively identifies one or more regions of interest in a scene which are desired to be enhanced”, [0037], etc.) using a classification device (Fig. 7, see remarks above),
(a2) generates, using the at least one computational image, a display image in which an indication for highlighting the position of the object is superimposed (Fig. 6A image 410 see remarks above, [0038] “Images can be displayed on the display device 721 wherein images may be corrected and cropped. Masks can be generated using the workstation and communicated to the mask module 708”), and
(a3) outputs the display image (Fig. 7 bus 717 output from reconstruction module 713, displayed image 410, [0038] “Images can be displayed on the display device 721 wherein images may be corrected and cropped”, Figures 1A and 6A).

As to claim 2, Bernal teaches/suggests the apparatus of claim 1.
Bernal further teaches/suggests the apparatus wherein the processing circuit also (a4) performs recovery on the at least one computational image to generate a recovery image (Fig. 5, 508, reconstructed image 410 see remarks above, [0028] “generated signal 408 is provided to an image reconstruction module 409 which, using a compressed sensing framework, generates a reconstructed image 410 as output”, [0029], [0034], [0037]), and
generates, using the latest recovery image, after identifying the position of the object in the at least one computational image in (a2), a display image in which the indication for highlighting the position of the object is superimposed (Fig. 6A).

As to claim 3, Bernal teaches/suggests the apparatus of claim 2.
Bernal further teaches/suggests the apparatus wherein the processing circuit simultaneously starts (al) and (a4) ([0002] “Compressive sensing technologies, on the other hand, are capable of performing image and/or video acquisition and compression simultaneously”, [0004] “performs an adaptive compression simultaneously with image acquisition to increase image processing performance while maintaining the features and advantages of a compressive sensing system”, [0016]).

As to claims 10-12, these claims are the method claims corresponding to apparatus claims 1-3 respectively and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to computational image generation involving one or more ROI determinations, limited to applications involving monitoring a vehicle periphery and/or generally.


Allowable Subject Matter
	Claims 4, 5-7, 8-9, 13, 14-16 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669